Citation Nr: 1027064	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a brain 
injury, to include loss of motor skills, and headaches.  


REPRESENTATION

Appellant represented by:	John S. Berry, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active service from November 1981 to December 
1984.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the Veteran's claim of 
entitlement to service connection for residuals of a brain 
injury, to include loss of motor skills, and headaches.  


FINDING OF FACT

The Veteran does not have residuals of a brain injury, to include 
loss of motor skills, and headaches, that was caused or 
aggravated by his service.  


CONCLUSION OF LAW

Residuals of a brain injury, to include loss of motor skills, and 
headaches, were not caused or aggravated by the Veteran's 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Service Connection

The Veteran asserts that he is entitled to service connection for 
residuals of a brain injury, to include loss of motor skills, and 
headaches.  He argues that he has the claimed conditions due to a 
fall out of his bunk in 1982.  

As an initial matter, the Veteran's claim includes a claim for 
"loss of motor skills."  To the extent that he may be intending 
to assert that service connection is warranted for loss of motor 
skills in his right lower extremity, service connection is 
currently in effect for dorsiflexor atrophy, chronic right foot 
drop due to peroneal palsy associated with right ankle fracture.  
Therefore, the scope of the claimed "loss of motor skills" has 
been interpreted not to include this disability.  See 38 C.F.R. 
§ 4.14 (2009) (avoidance of pyramiding).  The Board further notes 
that this disability is shown to have been related to a right 
ankle fracture in 1984, and that it is not related to his 1982 
fall out of his bunk (discussed infra).   

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d).  

The Veteran's service treatment records show that in February 
1982, he was treated for complaints of neck pain and headaches 
"after falling out of his bunk."  That same month, he received 
a second treatment for complaints of a headache.  X-rays were 
noted to be WNL (within normal limits).  There was an impression 
of post-traumatic headaches.  A December 1983 report indicates 
hospitalization for about five weeks for alcohol abuse.  A 
"Chapter 9" examination report, dated in March 1984, shows that 
his "head, face, neck and scalp," and neurological condition, 
were clinically evaluated as normal.   In an associated "report 
of medical history," he denied "frequent or severe headaches," 
"dizziness or fainting spells," head injury, neuritis, 
paralysis, "epilepsy or fits," loss of memory or amnesia, and 
periods of unconsciousness.  A separation examination report is 
not of record.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1985 and 2008.  

This evidence includes a VA examination report, dated in June 
1985, which shows that the Veteran denied having headaches.  On 
examination, there was no evidence of trauma to the head, face, 
or neck.  There was no relevant diagnosis.  

VA progress notes, dated between 1999 and 2008, show that the 
Veteran has received treatment for alcohol abuse since at least 
1999, with diagnoses that included alcohol dependence.  Reports 
dated in December 2004 and January 2005 note that a CT 
(computerized tomography) scan of the brain was normal.  

Private treatment reports from the Good Samaritan Hospital (GSH), 
dated between 1997 and 2002, show that in 1997, the Veteran 
reported that he fell on some ice and hit his forehead, and that 
he denied a loss of consciousness.  

A VA brain and spinal cord examination report, dated in February 
2008, shows that the Veteran reported the following: he rolled 
off of his top bunk during service in February 1982; he lost 
consciousness; he was not immediately treated; the following 
morning he went on a 20 to 30-mile march, which he completed; he 
has had headaches since 1985 (the examiner noted, "approximately 
two to three years following the apparent head injury"); he has 
a loss of short-term memory; and he had a fall in 2000, which 
caused a head injury with loss of consciousness.  The examiner 
noted that the Veteran had a history of significant alcohol use 
and abuse for which he has undergone treatment, and that the 
"loss of motor skills" to which he was claiming was assumed to 
be a reference to right peroneal nerve palsy.  The examiner noted 
a history of "memory loss or other cognitive problems" that 
were mild, subjective, and short-term, a history of headaches at 
least once per week but not daily, which lasted "hours," and a 
history of paralysis, characterized as right foot drop without 
complete paralysis.  On examination, the speech and cranial 
nerves were unremarkable, and reflexes were uniformly symmetric 
and equal.  The spine and cranium were unremarkable.  Balance was 
normal.  There was no ataxia, incoordination, spasticity, speech 
impairment, other autonomic nervous system problems, cranial 
nerve impairment, cognitive or psychiatric impairment, or loss of 
sense of taste or smell.  The examiner noted that there was no 
demonstrated neurological deficit documented subsequent to the 
Veteran's inservice fall out of his bunk, that he sustained a 
loss of consciousness in a fall in 2000, that the Veteran's 
reported headaches did not begin until 1985, that there were no 
documented neurological impairments of any significance that 
could be attributed to his inservice injury, and that there were 
no residuals to his inservice injury.  The examiner concluded 
that it was less likely as not that the Veteran's right foot drop 
was due to or a result of any head injury.  

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports show two treatments for headaches 
and/or neck pain, in February 1982, with no subsequent treatment 
during the remainder of his service, a period of over two years 
and nine months.  An examination report dated in March 1984 
(about two years after he fell off of his bunk) shows that the 
Veteran's head, and neurological system, were clinically 
evaluated as normal.  In the accompanying report of medical 
history, the Veteran denied having any relevant symptoms, to 
include  "frequent or severe headaches," "loss of memory or 
amnesia," and "periods of unconsciousness."  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. § 
3.303(a).  As for the post-service medical evidence, the 
Veteran's allegations and reported symptoms, as noted in the 
February 2008 VA examination report, come over 23 years after 
separation from service, and this period without treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, the Veteran has reported two intercurrent 
head injuries, in 1997 and 2000, with loss of consciousness in 
the 2000 injury.  There is no competent evidence of a nexus 
between any of the claimed symptoms and the Veteran's service.  
See 38 C.F.R. § 3.303(d).  In this regard, the February 2008 VA 
opinion weighs against the claim.  Finally, there is no medical 
evidence to show that an organic disease of the nervous system 
(or any other listed disorder, to include a brain hemorrhage or 
thrombosis) was manifest to a compensable degree within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In 
summary, the evidence does not show that the Veteran has 
residuals of a brain injury, to include loss of motor skills, and 
headaches, that are related to his service, and the Board finds 
that the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

As a final matter, VA's General Counsel has concluded that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs (a substance abuse 
disability) is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. 
Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 
(1998).  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, 
§ 8052, 104 Stat. 1388, 1388-351, amended the status governing 
line of duty determinations and the definition of a "service-
connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA 
General Counsel precedent opinions are binding on the Board.  
Brooks v. Brown, 5 Vet. App. 484 (1993).  

In this case, the Veteran received extensive treatment for 
alcohol abuse both during and after service.  In October 1999, 
the RO denied a claim for service connection for alcohol abuse.  
Given the foregoing, to the extent that the Veteran's alcohol 
abuse may have impaired him in any relevant capacity, the law and 
regulations provide that compensation shall not be paid if the 
disability was the result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2009).  

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for the claimed disability.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that residuals of 
a brain injury, to include loss of motor skills, and headaches, 
were caused by service.  To the extent that he asserts that he 
had relevant symptoms at some point, his statements would 
normally be competent evidence to show that he experienced these 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

In this case, the Veteran denied a number of relevant symptoms in 
March 1984, and he denied having headaches in June 1985.  He is 
shown to have sustained a post-service head trauma in 1997, and 
he has reported a second post-service head injury, with loss of 
consciousness, in 2000.  In February 2008, he reported that his 
headaches began in 1985.  He has not explicitly asserted he had 
any relevant symptoms during service, or on an ongoing basis 
since his service.  In addition, the Veteran does not have the 
requisite skills, knowledge, or training, to be competent to 
provide a diagnosis for the claimed conditions, or to state 
whether such conditions were caused or aggravated by service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence to support his assertions does not 
render his statements incredible in and of itself, however, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of a veteran's lay 
testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when a 
layperson is competent to identify the medical condition).  In 
this case, the Veteran's service treatment reports and post-
service medical records have been discussed.  Chronic conditions 
are not shown during service, and there is no competent opinion 
of record in support of the claim.  No relevant diagnosed 
disorder is shown to have been manifested to a compensable degree 
within one year of separation from service.  Given the foregoing, 
the Board finds that the service treatment reports, and the post-
service medical evidence, outweigh the Veteran's contentions to 
the effect that he has the claimed conditions that are related to 
his service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in January 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's VA and non-VA medical records.  In 
this regard, it appears that the West Suburban Medical Center has 
no records for the Veteran. The Veteran has been afforded an 
examination, and an etiological opinion has been obtained.  

The Board has considered that, in the Notice of Disagreement, 
received in June 2008, the Veteran's representative essentially 
argued that the February 2008 VA examination was inadequate, that 
"there was no explanation for the opinion the veteran's 
headaches are unrelated to the fall in the service except the 
fact they did not begin until a few years later," and that 
service connection was warranted for headaches "by 
presumption."  

However, the VA examination report indicates that it was based on 
a review of the Veteran's C-file.  It is accompanied by a 
sufficient rationale, and it is considered highly probative 
evidence against the claim.  See Neives-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (stating that most of the probative 
value of a medical opinion comes from its reasoning); Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion include the thoroughness and 
detail of the opinion.).  The Board further points out that 
headaches are not shown within a year of separation from service, 
nor are they subject to presumptive service connection under 
38 C.F.R. §§ 3.307 and 3.309.  Finally, the Board can find no 
basis to question the VA examiner's citation to the Veteran's 
reported onset of headaches as beginning in 1985 (i.e., about 
three years after his 1982 fall) as part of the rationale 
supporting his opinion against the claim.   In this regard, the 
Veteran explicitly denied having headaches (as well as all other 
listed, conceivably relevant symptoms) in his March 1984 "report 
of medical history," and he denied having headaches at the time 
of his June 1985 VA examination report.  Accordingly, the Board 
finds that the February 2008 VA report is sufficient for 
adjudicative purposes, and that there is no basis for any 
additional development.  

Simply stated, the Board finds that the service and post-service 
medical record provides evidence against this claim.  The Board 
concludes, therefore, that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


